Citation Nr: 1107093	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision (issued in September 2005) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The claim for an increased rating for service-connected migraine 
headaches was also denied in the August 2005 rating decision.  In 
June 2006, the RO increased the Veteran's disability rating for 
her service-connected migraines to 50 percent, effective May 
2005, and the Veteran was advised of the increased rating by 
rating decision and a statement of the case (SOC).  However, 
after receiving notice of the RO's decision, the Veteran did not 
submit a timely substantive appeal as to that issue.  Therefore, 
that issue is not currently before the Board.  

The Board notes that the Veteran's representative has recently 
argued that the Veteran is seeking entitlement to a 100 percent 
rating for her service-connected migraine disability.  See April 
2009 Appellant's Brief.  The Veteran is advised that she should 
submit a new claim seeking an increased rating for that 
disability, as it is not currently on appeal and will not be 
addressed herein.  

The RO is advised to address the new claim of entitlement 
to an increased evaluation for migraine headaches, 
including the issue of a total disability rating (TDIU).  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See 
also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) 
(the issue of entitlement to TDIU is not a free-standing 
claim which must be pled with specificity).  In evaluating 
this claim, the RO should address the Veteran's 
credibility in the reporting of her subjective symptoms.


FINDING OF FACT

The most competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected major depressive 
disorder results in an occupational and social impairment with 
reduced reliability and productivity due to disturbances in 
motivation and mood, difficulty in establishing and maintaining 
effective work and social relationships, and no more than 
occasional suicidal ideation.  The Veteran is able to maintain 
good personal hygiene, her communication is consistently 
described as normal, and she is fully oriented.  Her memory is 
good and she does not have impaired impulse control, panic 
attacks, or obsessional rituals.  While the Veteran has 
difficulty establishing and maintaining relationships, the 
evidence does not show that she has an inability to do so.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for service-
connected major depressive disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for major depressive disorder, 
with mood congruent psychotic features, was established in July 
1997, and the RO assigned a 50 percent disability rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, effective from 
March 1997.  

In April 1999, the RO decreased the Veteran's disability rating 
to 30 percent, effective July 1, 1999, based upon evidence, 
namely a January 1999 VA examination report, that showed the 
Veteran's symptoms were in remission.  

In February 2000, the RO increased the Veteran's disability 
rating to 50 percent, effective July 1, 1999, based upon private 
treatment records that showed the Veteran's symptoms had 
increased in severity.  

In September 2001, the Veteran was afforded a VA examination 
which showed symptoms that the RO determined warranted no more 
than a 30 percent rating.  Accordingly, in January 2002, the RO 
decreased the Veteran's disability rating to 30 percent, 
effective April 1, 2002.  

The Veteran disagreed with the RO's determination and she was 
sent an SOC in April 2003; however, the Veteran did not submit a 
timely substantive appeal following the April 2003 SOC and, thus, 
the January 2002 rating decision became final.  See 38 U.S.C.A. 
§ 7105.  

In May 2005, the Veteran submitted a claim seeking an increased 
rating for her service-connected major depressive disorder, which 
is the basis of the current appeal.  She has specifically 
asserted that her symptoms warrant a least a 50 percent rating.  

As noted, the Veteran's service-connected major depressive 
disorder is currently rated 30 percent disabling under DC 9434, 
which is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9434 (2010).  Under the 
general rating formula, a 30 percent rating is warranted where 
there is an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, direction, recent event).  

A 50 percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

After carefully reviewing the evidence, the Board finds that the 
preponderance of the evidence supports the grant of a 50 percent 
disability rating, but no higher.  In making this determination, 
the Board finds that the preponderance of the evidence, inclusive 
of the Veteran's lay statements, the outpatient treatment 
records, and the VA examination reports, show that the Veteran's 
service-connected major depressive disorder results in reduced 
reliability and productivity, disturbances in motivation and 
mood, and difficulty in establishing and maintaining effective 
work and social relationships.  

The preponderance of the evidence reflects that the Veteran's 
service-connected disability is manifested by depressed mood, 
sleep impairment, self-isolation, irritability, feelings of 
helplessness and worthlessness, and occasional suicidal ideation.  
The objective evidence of record shows that the Veteran is fully 
oriented and that she has been consistently described as well-
groomed, with good personal hygiene.  As noted, the Veteran's 
mood is generally described as depressed, with one notation of a 
slightly dysphoric mood.  Her affect is consistently described as 
broad and appropriate, with one notation of a mildly dysphoric 
affect.  The Veteran's speech is generally described as normal; 
however, there have been occasions when her speech has been 
described as slow, slurring, highly pressured and more 
spontaneous than usual.  See VA outpatient treatment records 
dated September 2004 and June 2005.  

The Veteran's thought process has been described as clear, 
linear, coherent, and goal-directed, with no flight of ideas or 
loosening of associations.  Likewise, her thought content is 
generally described as normal, relevant, and appropriate, with no 
suicidal or homicidal ideation, audio or visual hallucinations, 
and no evidence of paranoia, delusions, or psychotic symptoms.  
However, the Veteran has occasionally reported having suicidal 
thoughts, with no plan or intent, and she has also intermittently 
described having racing thoughts.  See VA examination reports 
dated June 2005 and November 2009; September 2005 VA outpatient 
treatment record.  The evidence also shows that the Veteran has 
fair and partial insight, with fair judgment.  There is no 
evidence of compulsive or ritualistic behavior; nor any evidence 
or history of hypomanic or manic symptoms, expect for one 
notation of a few brief periods of mild hypomania in July 2005.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9434, the 
evidence shows that the Veteran has disturbances in motivation 
and mood.  Indeed, while the evidence shows that the Veteran 
primarily experiences a depressed mood with low energy and 
interest, crying spells and self-isolation, the evidence also 
shows that the Veteran's mood fluctuates, as she has reported 
experiencing brief periods of elevated mood, with increased 
energy and goal-directed activities.  During these periods of 
elevated mood, the Veteran is more socially active, as she goes 
out on dates and spends time with friends.  The evidence also 
shows that the Veteran's depressive symptoms generally increase 
during the summer, but there is also evidence that her depression 
increases due to various situations and circumstances in her 
life.  Following time spent with her family during the holidays, 
the Veteran reported a worse mood due to lack of activities.  
Likewise, the evidence shows that the Veteran experiences 
decreased mood due to stress at work and when she was applying 
and studying for school.  In this regard, the evidence also shows 
that the Veteran experienced increased crying and mood lability 
when she completed her undergraduate studies.  However, the 
evidence also reflects that the Veteran's mood improved when she 
changed her graduate school major and began taking courses on the 
Internet.  See VA outpatient treatment records.  

In this context, the evidence shows that the various stressors in 
the Veteran's life, including school, work, and family relations, 
affect her motivation at work and socially.  The evidence shows 
that, when the Veteran was thinking about perusing a graduate 
degree, she was variously described as motivated and ambivalent 
about her future goals.  The evidence also shows that, while she 
has expressed frustration with previous jobs, she has lacked the 
motivation to make changes in that regard.  Nevertheless, the 
evidence shows that, in May 2009, the Veteran took a new job in a 
different location and that she was excited and nervous about the 
change.  See VA outpatient treatment records.  

As noted, the evidence shows that the Veteran experiences stress 
from work, which exacerbates her symptoms.  She has reported that 
she has difficulty concentrating and completing tasks and that 
stress affects her motivation at work.  She also reported 
increased stress and feeling overwhelmed when she was given a new 
job with increased duties, when she has made occasional mistakes, 
or when she feels scrutinized.  However, when her workload is 
decreased, the Veteran has reported that her stress is also 
decreased and that work was no longer challenging.  As noted, the 
evidence shows that the Veteran was in school during the pendency 
of this claim, which also increased her stress, as she had 
difficulty juggling work and school.  However, the Veteran was 
able to successfully complete school. 

The evidence shows that the Veteran has a social impairment due 
to her difficulty in establishing and maintaining effective work 
and social relationships.  The evidence does not show that the 
Veteran has formed any significant relationships with co-workers, 
except for at her current job where she has one co-worker with 
whom she talks and spends time with.  The Veteran has 
consistently reported that she does not have many close friends 
and that the close friends she does have live outside of Texas.  
She has reported having difficulty reaching out to others for 
support and that she likes being alone because she does not want 
people to get close to her or for others to see her sad.  She has 
likewise reported avoiding calls from her family and friends.  
The Veteran has reported that, during times when she is enjoying 
her friends, she also feels uncomfortable and overwhelmed with 
sadness and wants to leave the situation.  Nevertheless, the 
evidence shows that the Veteran occasionally reports using her 
friends for support and ideas, and the evidence shows that she 
has taken trips to visit friends, which she has enjoyed.  The 
evidence also shows that the Veteran is somewhat isolated from 
her family, as she experiences conflict and limits phone contact 
with them due to various reasons; however, the Veteran 
consistently visits her family during the holidays and for 
special occasions, which she has reported enjoying.  See VA 
treatment records; June 2006 Notice of Disagreement.  

Based on the foregoing, the Board finds the preponderance of the 
evidence supports the grant of a 50 percent rating for service-
connected major depressive disorder, as there is evidence of an 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as disturbances in motivation 
and mood and difficulty establishing and maintaining effective 
relationships.  The Board notes the Veteran's disability is not 
manifested by several of the (example) symptoms listed under the 
50 percent rating, including panic attacks more than once a week, 
difficulty understanding complex commands, or impaired short and 
long term memory; however, those symptoms are essentially 
examples of the type and degree of symptoms for that evaluation 
and the Veteran need not demonstrate those exact symptoms to 
warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Indeed, the evidence shows that the 
Veteran's mood disturbances and difficulty with work and social 
relationships are severe enough to result in the level of 
occupational and social impairment contemplated by the 50 percent 
rating.  

Nevertheless, the Board finds that the evidence does not show 
symptoms that more nearly approximate the criteria for a 70 
percent evaluation.  While the Veteran experiences occasional 
suicidal ideation and she is shown to have near-continuous 
depression, her symptoms do not reach the level of severity 
contemplated by the 70 percent rating.  Indeed, as noted, the 
Veteran's suicidal ideation is no more than occasional and her 
depression, while constant, does not affect her ability to 
function independently.  In addition, there is no evidence of 
obsessional rituals which interfere with routine activities, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or an inability to establish and 
maintain effective relationships.  In this regard, the Board 
notes that, while the evidence clearly shows the Veteran has 
difficulty establishing and maintaining effective relationships, 
there is no evidence that she has an inability to do so, as 
evidenced by her continued friendships.  

Likewise, a 100 percent rating is clearly not warranted in this 
case, because there is no evidence that the Veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, one's own occupation, or one's own name.  

The Board has considered the Veteran's service-connected 
depression under all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of record, 
the Board finds there are no other diagnostic codes that provide 
a basis to assign an evaluation higher than the 50 percent rating 
assigned herein.  

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for her service-connected depression, as 
the Court indicated can be done in this type of case.  See Hart, 
supra.  However, upon reviewing the longitudinal record in this 
case, the Board finds that, at no time since the Veteran 
submitted her increased rating claim in May 2005, has her 
service-connected disability been more disabling than as 
currently rated under the present decision.

This decision does not suggest that the Veteran's evaluation will 
always be 50 percent.  In this regard, the Board must note a 
subjective nature of all the Veteran's complaints and that 
further investigation of this case may be needed in the future to 
address whether a reduction of her disability is warranted, 
including the issue of the Veteran's credibility.  At this time, 
the Board gives the Veteran the benefit of the doubt.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence supports the grant 
of a 50 percent rating, but no higher, for service-connected 
major depressive disorder.  In making this determination, all 
reasonable doubt has been resolved in favor of the Veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his increased rating claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The RO also sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 2004 to 2010, as well as 
private treatment records dated from 1999 to 2005.  The Veteran 
was also afforded VA examinations in June 2005 and November 2009.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a 50 percent disability rating, but no higher, for 
service-connected major depressive disorder, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


